DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-42 are allowable subject matter. The restriction requirement between inventions I, II and III, as set forth in the Office action mailed on 3/24/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 43-45 is withdrawn.  Claim 43, directed to a combined expandable system comprising: the structure and the expandable system, of claim 1 in a collapsed state prior to expansion, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 43 - 45 and 48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites “A combined expandable system and the structure of claim 1, comprising…”. It is unclear because the claim appears to indicate that “the structure” was positively claimed in claim 1, when in fact the structure is only passively referred to in claim 1 and therefore must be positively claimed in claim 43 in order to have proper antecedent basis. 
If the latter is being claimed, the office suggests re-phrasing for clarity. For example:
”A combined expandable system comprising: 
a structure; and
the expandable system of claim 1 surrounding at least in part the structure, the expandable system in a collapsed state prior to expansion…” 
Correction/clarification are required. Claims 44-45 and 48 do not cure the deficiency. 



Allowable Subject Matter
Claims 1-42 are allowable subject matter.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically Raboin et al. (US 6,547,189 B1) discloses an expandable system (inflatable vessel 10, Fig. 1) for surrounding at least in part a structure (core 100, Fig. 1), comprising: 
	a first shell layer (600A, Fig. 28) conforming to an outer surface of the structure (col. 4, ln. 15); a second shell layer disposed contiguously adjacent to the first layer (600B, Fig. 28); a tension connector disposed between the first shell and second shell layer (630: fastening system, Figs. 28), the tension connector connected to adjacent surfaces of the first shell layer and the second shell layer (Fig. 28 @632: fastening patch); and retaining in tension the first shell layer relative to the second shell layer after expansion of the expandable system. (col. 26, line 28: Fastening systems 630, 650 and 670, in addition to being used incrementally to ensure that the bladder layers stay in their correct position with respect to the restraint layer). 
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the tension connectors maintain a prescribed spacing between the first shell layer and second shell layer in an expanded state.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion     
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                              	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642     

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647